DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/26/2020.
Claims 1-22 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  HVAC System with Refrigerant Leak Control

Claim Objections
Claims 3, 4 and 15 are objected to because of the following informalities:
Claims 3 and 4 each recite, “comprising the component”, which should be removed as redundant, given the additional language in these claims themselves, and the antecedent basis language for the component provided in parent claim 1.  
Claim 15 recites, “actuate a switch to block a flow of electricity to a first component of the HVAC system, actuate a valve to block a flow of fuel to a second component of the HVAC system, or both”, which should be rewritten to read, “actuate a switch to block a flow of electricity to a first component of the HVAC system, or actuate a valve to block a flow of fuel to a second component of the HVAC system, or both”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2017-0198936 to Yamaguchi.
Regarding claim 1, Yamaguchi teaches a heating, ventilation, and air conditioning (HVAC) system, comprising:
a sensor (6a) configured to detect a refrigerant released from the HVAC system (par. 43 describing heat pump operation), and in conditioned air produced by the HVAC system (abstract, the leakage is detected in an indoor unit, which will provide conditioned air) and to emit a signal indicative of the detection (Fig. 3, par. 62-63),
a switch (7c) configured to block a flow of electricity to a component of the HVAC system; (Fig. 5, par. 66, the compressor control unit 7C can act as a switch to stop the 
a controller (7, Fig. 5, par. 46) configured to receive the signal from the sensor and actuate the switch to block the flow of electricity to the component in response to the detection of the refrigerant. (Fig. 5, controller 7 receives signals from leak sensor 6a, and then the compressor control unit 7c controls the compressor)

Regarding claim 5, Yamaguchi teaches the HVAC system of claim 1, wherein the sensor is positioned in a duct configured to direct the conditioned air to a space serviced by the HVAC system.  (Fig. 22, par. 126, the leakage sensor 6a is located downstream of the indoor heat exchanger 3 in the airflow direction, meaning it is in a duct that will provide conditioned air to a space.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima and US 2014/0020411 to Li.
Regarding claim 1, Yajima teaches a heating, ventilation, and air conditioning (HVAC) system, comprising:
a sensor configured to detect a refrigerant released from the HVAC system and in conditioned air produced by the HVAC system and to emit a signal indicative of the detection, (48a, par. 60, Fig. 1, the leakage detection device 48a is connected to controller 9, see Fig. 2, some type of signal must be sent from the sensor to the controller for the controller to function as described below)
a switch configured to block a flow of electricity to a component of the HVAC system;  (par. 80 teaches the first air supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered, switches are typically used to turn electrical devices on and off), 

To the extent applicant may argue that Yajima does not teach electric power and switches for the blower, Li teaches a refrigeration unit with a blower connected by a switch to an inverter. (abstract)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima in view of, Li, in order to provide a means for powering and controlling the blower that relies on common power sources and components known to be useable in HVAC systems.    
	
Regarding claim 3, Yajima teaches the HVAC system of claim 1, comprising the component, wherein the component is a blower.  (blower 35b, see the rejection of claim 1).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, and US 2018/0106492 to Papas.
Regarding clam 2, Yajima teaches the HVAC system of claim 1, but does not teach,

compare the concentration of the refrigerant to a threshold concentration; and
actuate the switch in response to the concentration of the refrigerant exceeding the threshold concentration.
Papas teaches (abstract) 
A detecting mechanism configured to detect a concentration of the refrigerant 
outside of the HVAC/R component, and a blower configured to operate under 
power from an auxiliary power source upon detection of the refrigerant above a 
predetermined refrigerant level during a main power outage. 
Thus, Papas teaches taking remedial action when the concentration of leaked 
refrigerant is in excess of a threshold concentration. 

As applied to Yajima, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to further modify Yajima, in view of Papas, in order to refrain from taking remedial action until the concentration of the leaked refrigerant reaches dangerous levels.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, US 2002/0134322 to Dolan and US 2002/0168183 to Arnold.
Regarding claim 4, Yajima as modified teaches the HVAC system of claim 1, comprising the component, but does not teach,
 wherein the component is an electric furnace.  
Yajima teaches that leaking refrigerant into an air conditioned space can present a safety hazard such as an ignition incident if a flammable refrigerant is used.  (par. 3).
Dolan teaches, a safety device and means to shut-off fuel fed to an open flame appliance such as a hot water heater or furnace to prevent a catastrophic explosion in the event of a flammable substance spill nearby.  (par. 3).
Arnold teaches furnaces used in manufactured homes can be electric (par. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Dolan and Arnold, in order to provide a furnace for heating, and to prevent an ignition accident in a home equipped with an electric furnace.  The benefit of using an electric furnace is that it can be powered by the homes electricity supply, in an area where natural gas service is not available.     
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, and US 2017-0198936 to Yamaguchi.
Regarding claim 5, Yajima teaches the HVAC system of claim 1, but does not teach, wherein the sensor is positioned in a duct configured to direct the conditioned air to a space serviced by the HVAC system. 
Yamaguchi teaches, wherein the sensor is positioned in a duct configured to direct the conditioned air to a space serviced by the HVAC system.  (Fig. 22, par. 126, the leakage sensor 6a is located downstream of the indoor heat exchanger 3 in the airflow direction, meaning it is in a duct that will provide conditioned air to a space.) 
. 

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, US 5,905,438 Weiss.
Regarding claim 6, Yajima teaches the HVAC system of claim 1, but does not teach, 
wherein the HVAC system is configured to discharge the conditioned air into a room to condition the room, and the sensor is positioned in the room.
Weiss teaches
Smoke detectors (as well as other similar detectors for detecting hazardous conditions such as flames from a fire or gas build-ups and leaks, e.g., carbon monoxide) are installed in homes and businesses. (col. 1, lines 10-15).  The detectors (20) are installed in rooms throughout the house. (col. 5, 15-25, Fig. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Weiss, in order to provide a means of detecting leaked refrigerant that has entered the conditioned space, for example, in the event that the leak sensors provided within the AC units and ducts of Yajima are inoperative or defective.     
	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, and US 2017/0192442 to Hieke.
Regarding claim 7, the HVAC system of claim 1, wherein the switch is a first switch (see rejection of claim 1), the HVAC system is configured to discharge the conditioned air into a room (see rejection of claim 1), but does not teach,
the HVAC system comprises a second switch configured to block an additional flow of electricity to the room, wherein the controller is configured to actuate the second switch to block the additional flow of electricity to the room in response to the detection of the refrigerant.
Hieke teaches, a system for the management of enclosed spaces, relating to the construction of buildings and their HVAC systems (abstract), where a the system cuts off the power supply to the enclosed space after detecting of a likely imminently occurring fire (Heike claims claims 5 and 6).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Hieke, in order to shut down the electric supply to an enclosed space such as a room when leaked refrigerant is present in the enclosed space in a sufficient concentration to ignite.      
	



Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2014/0020411 to Li, and US 2002/0134322 to Dolan.
Claim 8 - comprising a valve configured to block a flow of fuel to a heating component, wherein the controller is configured to actuate the valve to block the flow of fuel to the heating component in response to the detection of the refrigerant.
Claim 9 - wherein the heating component is a furnace of the HVAC system, a stove, an oven, a fireplace, a water heater, or any combination thereof.
Yajima teaches that leaking refrigerant into an air conditioned space can present a safety hazard such as an ignition incident if a flammable refrigerant is used.  (par. 3).
Dolan teaches, a safety device and means to shut -off fuel fed to an open flame appliance such as a hot water heater or furnace to prevent a catastrophic explosion in the event of a flammable substance spill nearby.  (par. 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Dolan, in order to provide a furnace for heating and to prevent an ignition accident in a home equipped with a furnace.     

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima and US 2002/0134322 to Dolan.
Regarding claim 10, Yajima teaches a heating, ventilation, and air conditioning (HVAC) system, comprising:

Yajima does not teach,
a valve configured to block a flow of fuel to a component configured to generate heat via the fuel; and
a controller configured to receive the signal from the sensor and actuate the valve to block the flow of fuel to the component in response to the detection of the refrigerant.
Dolan teaches, a safety device and means to shut -off fuel fed to an open flame appliance such as a hot water heater or furnace to prevent a catastrophic explosion in the event of a flammable substance spill nearby.  (par. 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Dolan, in order to provide a furnace for heating and to utilize the controller of Yajima to prevent an ignition accident in a home equipped with a furnace.     

Regarding claim 11, Yajima teaches the HVAC system of claim 10, comprising the component, wherein the component is a furnace. (See Dolan par. 3 and the rejection of claim 10).

Regarding claims 13 and 14, Yajima teaches the HVAC system of claim 10, wherein the component is a first component, and the HVAC system comprises a second component and a switch configured to block a flow of electricity to the second component, wherein the controller is configured to actuate the switch to block the flow of electricity to the second component in response to the detection of the refrigerant.  (par. 80 teaches the air supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered.  Note: the “air supply blower 35b” addresses the limitations of claim 14). 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2002/0134322 to Dolan, and US 2018/0106492 to Papas.
Regarding claim 12, Yajima teaches the HVAC system of claim 10, but does not teach, 
wherein the signal is indicative of a concentration of the refrigerant in the conditioned air, and the controller is configured to:
compare the concentration of the refrigerant to a threshold concentration; and
actuate the valve in response to the concentration of the refrigerant exceeding the threshold concentration.
Papas teaches (abstract) 
A detecting mechanism configured to detect a concentration of the refrigerant 
outside of the HVAC/R component, and a blower configured to operate under 
power from an auxiliary power source upon detection of the refrigerant above a 
predetermined refrigerant level during a main power outage. 

refrigerant is in excess of a threshold concentration. 

As applied to Yajima, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to further modify Yajima, in view of Papas, in order to refrain from taking remedial action until the concentration of the leaked refrigerant reaches dangerous levels.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima and US 2018/0106492 to Papas, US 2014/0020411 to Li.
Regarding claim 15, Yajima teaches a heating, ventilation, and air conditioning (HVAC) control system, comprising:
a sensor configured to detect a refrigerant released from an HVAC system and within air and to emit a signal indicative of the detection of the refrigerant; (48a, par. 60, Fig. 1, the leakage detection device 48a is connected to controller 9, see Fig. 2, some type of signal must be sent from the sensor to the controller for the controller to function as described below)
a controller (9) configured to:
receive the signal from the sensor; (a signal must be received to prompt the controller to take control actions) 
actuate a switch to block a flow of electricity to a first component of the HVAC system, (Fig. 2, controller 9 is connected to the blowers, par. 80 teaches the first air supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered).
Yajima does not teach 
determine a concentration of the refrigerant in the air based on the signal;
compare the concentration of the refrigerant to a threshold concentration; and
the actuating the switch to block a flow of electricity to the first component of the HVAC system and actuating a valve to block a flow of fuel to a second component of the HVAC system, or both, are in response to the concentration of the refrigerant exceeding the threshold concentration.
Papas teaches (abstract) 
A detecting mechanism configured to detect a concentration of the refrigerant 
outside of the HVAC/R component, and a blower configured to operate under 
power from an auxiliary power source upon detection of the refrigerant above a 
predetermined refrigerant level during a main power outage. 

Thus, Papas teaches taking remedial action when the concentration of leaked 
refrigerant is in excess of a threshold concentration. 
As applied to Yajima, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Papas, in order to refrain from taking remedial action until the concentration of the leaked refrigerant reaches dangerous levels, and thus blocking the flow of electricity to the blower would be contingent on the measured refrigerant concentration.
Regarding the limitation, “actuate a valve to block a flow of fuel to a second component of the HVAC system, or both, in response to the concentration of the refrigerant exceeding the threshold concentration,” the office interprets the limitation as providing three alternatives. (1) blocking electricity, or (2) blocking fuel, or (3) blocking 
To the extent applicant may argue that Yajima does not teach electric power and switches for the blower, Li teaches a refrigeration unit with a blower connected by a switch to an inverter. (abstract)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima in view of, Li, in order to provide a means for powering and controlling the blower that relies on common power sources and components known to be useable in HVAC systems.    

Regarding claim 19, Yajima as modified teaches the HVAC control system of claim 15, wherein the first component is a blower or an electric heater, and the controller is configured to actuate the switch to block the flow of electricity to the blower or the electric heater in response to the concentration of the refrigerant exceeding the threshold concentration. 
(See the rejection of claim 15 – “Fig. 2, controller 9 is connected to the blowers, par. 80 teaches the fair supply blower 35b, Fig. 1, is stopped to prevent leaked refrigerant from entering the air conditioned space, blowers are typically electrically powered”.  Also responding to the excess concentration is addressed by Papas in the rejection of claim 15).

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2018/0106492 to Papas, US 2014/0020411 to Li, and US 2019/0094099 to Tinaphong.
Regarding claims 16 and 17, 
Yajima as modified teaches the HVAC control system of claim 15, but does not teach,
Claim 16 - wherein the controller is configured to transmit a message to an electronic device based on the comparison of the concentration of the refrigerant to the threshold concentration.
Claim 17 – in response to the concentration of the refrigerant exceeding the threshold concentration, the controller is configured to transmit a warning message to the electronic device as the message.
Tinaphong teaches a system having a gas leak detection circuit, and in which the leak sensor sends an alert to the user’s cell phone when a gas leak of a propane refrigerant is detected.    
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Tinaphong, in order to appraise the user of the fact that there is a refrigerant leak, and to provide an alert/warning if the leaked refrigerant is a above the threshold concentration, so that the user take immediate action to remedy the safety hazard.  
     
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2018/0106492 to Papas, US 2014/0020411 to Li, and US 2019/0094099 to Tinaphong and US 2016/0258635 to Zemach.
Regarding claim 18, Yajima as modified teaches the HVAC control system of claim 16, but does not teach,
wherein, in response to the concentration of the refrigerant being below the threshold concentration, the controller is configured to transmit a request for feedback to the electronic device as the message, and wherein the request for feedback comprises a request for user input regarding actuation of the switch, the valve, or both.
	Zemach teaches, a system that detects leaks in household appliances (par. 21).  When the system experiences deviations from an expected pattern, an electronic message is sent to the user requesting feedback on whether adjustments in the operation of the system should be made. (par. 146-149).   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Zemach, in order to provide the user with a notice that a leak has been encountered, and wait for instructions on whether to mitigate the leak immediately if desired, or otherwise wait because the leak concentration is low enough that it does not present an immediate hazard.    

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2018/0106492 to Papas, US 2014/0020411 to Li, and US 2002/0134322 to Dolan.
Regarding claim 20, Yajima teaches the HVAC control system of claim 15, wherein the second component is a furnace, and the controller is configured to actuate the valve to block the flow of fuel to the furnace in response to the concentration of the refrigerant exceeding the threshold concentration.
Dolan teaches, a safety device and means to shut -off fuel fed to an open flame appliance such as a hot water heater or furnace to prevent a catastrophic explosion in the event of a flammable substance spill nearby.  (par. 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Dolan, in order to provide a furnace for heating, and to prevent an ignition accident in a home equipped with a furnace.    

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2018/0106492 to Papas, US 2014/0020411 to Li , US 8,234,881 to Yanik.
Regarding claim 21, Yajima teaches the HVAC control system of claim 15, but does not teach, 
wherein the sensor is positioned within an equipment room.
Yanik, which has the same assignee as the application, teaches that HVAC systems can be located in equipment rooms (col. 4, 45-55).
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Yanik, to place the sensor near .   
	
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073762 to Yajima, US 2018/0106492 to Papas, US 2014/0020411 to Li, US 2017-0198936 to Yamaguchi.
Regarding claim 22, Yajima as modified teaches the HVAC control system of claim 15, wherein the HVAC system is configured to direct conditioned air produced by the HVAC system into a room (S2, Fig. 1), but does not teaches the sensor is configured to detect the refrigerant within the conditioned air. 
Yamaguchi teaches, wherein the sensor is positioned in a duct configured to direct the conditioned air to a space serviced by the HVAC system.  (Fig. 22, par. 126, the leakage sensor 6a is located downstream of the indoor heat exchanger 3 in the airflow direction, meaning it is in a duct that will provide conditioned air to a space.) 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yajima, in view of Yamaguchi, in order to ensure any refrigerant leakage being directed to the indoor space will be detected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763